Title: Thomas Barclay to John Adams, 24 Feb. 1786
From: Barclay, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Bayonne

               24 Feby. 1786
            
          

          I have not anything of Consequence to advise you of, and am just
            setting out from this place, of this Date I have Valued on You at 30 days sight in favor
            of M Grand £100 Sterg. The Bill is Marked with the Letter A: but not numberd—I Expect
            soon to have the pleasure of writing to You therefore at present Conclude with great
            respect / Dear Sir / Your Very obed / Servant—

          
            
              Thos Barclay
            
          
        